It is with real pleasure that, on behalf of the delegation of the 
Revolutionary People's Republic of Guinea, we should like to extend 
to Mr. Hollai our warm congratulations on his well-deserved election 
to serve as President of this thirty-seventh session of the General 
Assembly. My country maintains with the People's Republic of Hungary 
the best relations of friendly and fraternal co-operation. We cannot 
doubt that Mr. Hollai's election will indeed contribute to the 
crowning of our work with just solutions to our many concerns. In the 
quest for these just solutions, the President can be assured that the 
delegation of the Revolutionary People's Republic of Guinea will be 
available at all times to ensure our fruitful co-operation. We should 
also like to convey to the Secretary-General the warm encouragement 
and high hopes of President Ahmed Sekou Toure for a successful 
discharge of the lofty tasks he has assumed as the head of the 
Organization. The son of a thin world country, Mr. Perez de Cuellar 
will, with his recognized wisdom, be able to deal with the pressing 
problems confronting the international community. This session is 
taking place at a particularly difficult and disquieting moment in 
international life. The aggravation of political tensions, to which 
has been added a chronic and testing economic recession, is the 
hallmark of our time. Thirty-seven years ago, on behalf of perceptive 
humanity, the peoples of the world endorsed the Charter in San 
Francisco, thereby committing themselves: "... to save succeeding 
generations from the scourge of war, which twice in our lifetime has 
brought untold sorrow to mankind... "... to establish conditions 
under which justice and respect for the obligations arising from 
treaties and other sources of international law can be maintained, 
and "to promote social progress and better standards of life in 
larger freedom". Never had a human act and the legitimate will of 
peoples raised so much hope, confidence and faith in the future of 
nations. Between 1945 and 1982, 37 years have gone by; 37 years of 
thought, action and experience, 37 years of efforts crowned, to be 
sure, with victories, but more often ending with failure, 
disappointment and bitterness. This session is thus being held at a 
moment when the international situation is from various standpoints 
extremely unstable. The tragedy being acted out here and there 
demonstrates to the world the degree of anguish and the urgency of 
the responsibilities that must be assumed. On 29 June last, at the 
twelfth special session President Ahmed Sekou Toure stated from this 
very rostrum, in this connection: ' War, local though it be in a 
given geographic area of the world, is always universal in scope. 
"War is raging in the Middle East, Africa, Latin America and Asia. 
Lebanon is under attack by Israel, and Angola by the Republic of 
South Africa. In Namibia, in Western Saham, ... in Afghanistan, ... 
in El Salvador ... the fires of war have not been extinguished. Human 
lives are lost and property is destroyed. Violence continues 
threatening the life of man and the well-being of society. 
"International forums remain indifferent or powerless... Is the 
unhappiness of some creating the happiness of others?" The outrageous 
attitude and the extraordinary stubbornness of racist South Africa, 
which is continuing not only to oppress and exploit the Coloured 
people of South Africa, but is obstinately maintaining a state of war 
along the Angolan border and in southern Angola and is illegally 
keeping Namibia under its colonialist domination, can be cited in 
this connection. The Namibian question is a question of rights, the 
inalienable right of peoples to independence. There is no ambiguity 
as to the correct or incorrect exercise of this right.
Alibis arising from the Cuban presence in Angola, used to perpetuate 
the grip on Namibia, are unacceptable to our delegation. The Cuban 
presence in Angela falls within the sovereign rights of the Peoples 
Republic of Angola. Angola cannot be told to renounce that sovereign 
right. The open aggression of South African troops perpetrated 
against Angola is inadmissible and repugnant. It is even more 
intolerable to link that act of aggression to the Namibian question.
One can never say enough about the violations of the Charter and the 
open arrogance of the proponents of the shameful system of in South 
Africa, maintained with the complicity of certain Powers. It would be 
appropriate now to reiterate our appeal to the international 
community to give material, moral and diplomatic support to SWAPO and 
to all the front-line States, which are the victims of the continuing 
acts of aggression perpetrated by the South African regime. The 
Government of the Revolutionary People's Republic of Guinea considers 
that in view of the prevailing situation in southern Africa, the 
United Nations must demand the full and immediate implementation of 
Security Council resolution 435 (1978) for the decolonization and 
accession to independence of Namibia, of which SWAPO is and remains 
the sole legitimate representative. Elsewhere, we must recall here 
the deep concern my country, the Revolutionary People's Republic of 
Guinea, feels concerning Israel's arrogance in the Middle East. It is 
high time for the State of Israel to face the obvious and to 
understand that its peace, its development, its survival, reside 
neither in its military policy, nor in war, but rather in a peaceful 
and speedy settlement of the Palestinian problem. Israel's obstinate 
pursuit of a policy of aggression, expansion and confiscation and 
unbridled and systematic Judaization of Arab territories that it has 
been occupying by force dangerously jeopardizes its own future. It is 
time the world recognized that the Palestinian people, under the 
aegis of the PLO, has the right to a land, to a country, to a 
homeland; and that Al Quds Al Sharif should have an international 
status which alone is compatible with its threefold religious 
calling. The problems of the Middle East and those of southern Africa 
are obviously not the only concerns of our peoples. Africa, through 
its continental organization, is currently going through a serious 
internal crisis. This points to the urgent necessity of finding a 
just solution to the problem of Western Sahara. We consider that the 
Committee established at the eighteenth session of the OAU Assembly 
of Heads of State and Government should pursue its work to organize a 
referendum in the Sahara. The convening of a special session of heads 
of State and Government would also help to ease the crisis now 
undermining and jeopardizing the moral standing of the OAU. To talk 
about African problems is to talk about Chad, Mayotte, the Horn of 
Africa and the serious worldwide economic recession, of which Africa 
is one of the main victims. Our delegation notes with some 
satisfaction the beginning of an internal improvement in Chad that 
may lead to political stability and the strengthening of national 
unity. It is appropriate now to appeal to all men of goodwill to 
support the efforts of the Council of State of the Republic of Chad, 
so that the work of national reconciliation can be completed. With 
regard to the Comorian island of Mayotte, my delegation invites both 
parties to conclude an agreement that would allow the return of that 
island to the motherland. Another crisis is the deteriorating 
situation in the Horn of Africa, the gravity of which my delegation 
has constantly pointed out. Our concern is particularly great in the 
light of the increasingly obvious intervention of foreign Powers in 
events in that part of our continent. We call upon the two sister 
countries, Ethiopia and Somalia, which are embroiled in that conflict 
to turn to the art of African wisdom: constructive dialogue and 
mutual tolerance. We must nurture peace where it reigns, restore it 
where it has been breached, protect it where it is threatened. 
Tension exists not only in Africa and the Middle East, but also in 
the Mediterranean basin, in Cyprus, in the Gulf, in Korea, in 
Afghanistan and in Kampuchea. Only yesterday, in the Falkland Islands 
(Malvinas), such tension flared into open, murderous war. In sofar as 
the situation in Cyprus is concerned, the Government of Guinea 
encourages and supports all efforts at national reconciliation based 
on dialogue between the Turkish and Greek communities and respect for 
territorial integrity and for the unity of the Cypriot people.
With regard to the painful conflict between Iraq and the Islamic 
Republic of Iran, the Islamic Peace Committee continues to do all it 
can. Despite the exacerbation of hostilities in recent days it will 
continue its efforts to reach a cease-fire and promote peaceful 
negotiations between the two Moslem sister countries, which should by 
all rights be living in peace.
Peace remains fragile or threatened in many parts of Asia. Peace is 
endangered in Korea because of the continued division of that country 
and foreign interference in the domestic affairs of the Korean 
people. That people-in the North as in the South- seeks peace, 
independence and reunification of the country, which should be one 
and indivisible. My delegation reiterates its appeal to the 
international community to lend continuing and resolute support to 
all efforts at a final peaceful settlement of the Korean question. We 
endorse the idea of turning the current armistice into a peace 
agreement and effecting the withdrawal of the foreign troops 
stationed in South Korea, under the aegis of the United Nations. The 
Government of the Revolutionary People's Republic of Guinea approves 
the conclusions contained in the Lome Declaration, adopted in June 
1982 at the African intergovernmental Conference in support of the 
reunification of Korea.
In Afghanistan and Kampuchea, violation of the fundamental principle 
of the Charter-non-interference in the domestic affairs of 
States-which implies the inadmissibility of recourse to force in 
relations among nations, is today creating tension and war. It is up 
to the people of Afghanistan alone to determine freely its domestic 
and external policies, without any pressure or interference.
With reference to Kampuchea, my delegation considers that a solution 
to this problem will emerge from the sincere adherence of all 
citizens of that country, without exception, to a minimal programme. 
In this connection, the legitimacy embodied by Prince Sihanouk is one 
of the components that must be taken into account.
Although the guns have been stilled in the Falkland Islands 
(Malvinas), there is reason to fear that peace there remains fragile 
and at risk. Recent events in the South Atlantic prompt us to support 
the idea of negotiations between Argentina and the United Kingdom, 
under United Nations auspices, in search of a peaceful solution to 
the question.
This rapid review of some of the problems affecting peace and 
stability in the world should serve to indicate that we are indeed 
living in anxious and dangerous times, times when the spectre of the 
apocalypse looming on the horizon troubles the peace of cities. At 
the twelfth special session of the General Assembly President Ahmed 
Sekou Toure said referring to the arms race "Indeed, is there a 
decent person who is not increasingly alarmed about the negative 
consequences, already disastrous in many areas, of this frantic race 
being carried out at the expense of the lives of all the peoples of 
the world? It is doubtful that such a person exists, for if he did 
the internal light that God has given us would already have been 
extinguished. This is not a problem which concerns the nuclear Powers 
alone; rather, it is a whole set of concerns about which no statesman 
of our era can be indifferent. "What actually is threatening peace? 
It is the practice of colonialism, racism and apartheid hegemonism; 
the downgrading of the fate of the so- called materially deprived 
peoples; the flouting of international laws which guarantee the right 
of every people to peace, security and progress." I should not like 
to give the impression that I have come to this rostrum to talk only 
about political problems. The order designed, desired and maintained 
by those customarily called the "great" of this world persists and is 
being perpetuated. Because of that iniquitous order, the rich keep 
getting richer, and the poor keep getting poorer. The disappointment 
of developing countries is justified in the light of the Declaration 
on the Establishment of a New International Economic Order, acclaimed 
here amid general enthusiasm-a new international economic order which 
shall correct inequalities and redress existing injustices, and 
ensure steadily accelerating economic and social development for 
present and future generations. We note with regret the lack of 
political will on the part of the industrialized countries to begin 
global negotiations. However, the many discussions between North and 
South, the various consultations held, and the adoption of Assembly 
resolution 34/138 had made it possible for the various parties to 
perceive a glimmer of hope in so far as the fortunate outcome of 
those meetings was concerned. It now seems more indispensable than 
ever for the developing countries to promote a sound and viable 
co-operation among themselves. An open and frank South-South dialogue 
would, we are convinced, make it possible for the developing 
countries to reinforce their unity of action and to reaffirm their 
common determination to solve the many problems arising from the 
requirements of integrated and endogenous development. The only 
possible way to ensure equality in North-South co-operation is to 
establish fruitful relations of co-operation based on justice and the 
reciprocity of interests, with the United Nations as the framework 
for negotiations. Above and beyond economic difficulties, our 
countries in some cases have to contend with natural disasters, which 
remain the lot of the third world. In this connection, my delegation 
believes that the restoration of the Fouta-Djallon Massif in West 
Africa would make it possible for that subregion of Africa to play 
its part as a regulator and supplier of water for West Africa and 
would also make it possible to combat the problem of desertification 
and its many disastrous consequences. By giving massive aid for the 
implementation of the Plan of Action to Combat Desertification in 
Africa, in accordance with General Assembly resolution 34/185, the 
international community would be fulfilling its duty to act in 
solidarity-indeed, to take preventive action-within the framework of 
international co-operation. We shall continue to repeat that, in our 
legitimate desire to perfect the Organization and to make it possible 
for the majority of Member States to play a full and responsible part 
in solving the serious problems that afflict the world, we consider 
it indispensable to begin to reform the structures of the United 
Nations and its operations. As we said two years ago from this very 
rostrum, the vitality of any institution depends on its ability to 
adapt to the times and to events. We still believe that if we wish to 
make international relations more democratic-and indeed we must do 
so-the democratization of the Organization is essential. We therefore 
reiterate our appeal that the Charter be revised so as to ensure 
equitable representation of all the regions of the world within the 
discussion and decision-making bodies. It would then be possible to 
give the United Nations system the power to intervene effectively in 
the settlement of conflicts by peaceful means and to promote a policy 
of balanced co-operation among nations on a footing of equality.
